—Judgment, Supreme Court, New York County (Richard Andrias, J.), rendered May 1, 1991, convicting defendant, after a jury trial, of two counts of robbery in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that defendant’s guilt was proven beyond a reasonable doubt by legally sufficient evidence, and upon an independent review of the facts, that the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the reliability of the identification testimony of the two victims, who identified defendant to the police as the robber when he was apprehended in possession of some of the proceeds of the robbery but were unable to identify him at trial, were properly placed before the jury, and we find no reason to disturb its determination.
*74Nor was it error to discharge a sworn juror after a thorough inquiry revealed that her continued availability was uncertain (see, People v Thomas, 200 AD2d 419, lv denied 83 NY2d 877). Ellerin, J. R, Kupferman, Williams and Tom, JJ.